DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             MARIA VELOZ,
                               Appellant,

                                     v.

              INTEGON NATIONAL INSURANCE COMPANY,
                            Appellee.

                             No. 4D19-3426

                          [October 21, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE 18-
029315(05).

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellant.

  George M. Duncan and Joseph W. Gelli of Garrison, Yount, Forte &
Mulcahy, L.L.C., Tampa, for appellee.

PER CURIAM.

  Affirmed. See Goins v. Praetorian Ins. Co., 5D18-3546, 2020 WL
5264536 (Fla. 5th DCA Sept. 4, 2020).

GROSS, MAY and KUNTZ, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.